         Case 1:21-cv-01712-PAE Document 12 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ECLIPSE SPORTSWIRE,

                                       Plaintiff,                          21 Civ. 1712 (PAE)

                       -v-                                                       ORDER

 CONTENT IQ LLC, d/b/a BOREDOM
 THERAPY.COM

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference in this matter is presently scheduled for April 26, 2021

at 2:00 p.m. Dkt. 10. Due to a conflict with the Court’s criminal calendar, that conference is

rescheduled for 12:00 p.m. on the same day. In light of the public-health situation, this

conference will remain a telephonic conference. The parties should call into the Court’s

dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the

pound (#) key. Counsel are directed to review the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for

the Court’s procedures for telephonic conferences and for instructions for communicating with

chambers.

       SO ORDERED.


                                                             PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 21, 2021
       New York, New York
